DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.

 Response to Amendment
In response to the amendment received on 03/25/2022:
Claims 1, 3-8, 10-18, 22 are currently examined.  
Claims 2, 9, 19-21 are cancelled.
As noted earlier, the claims, as originally filed, is missing claim 9.  In the interest of the clarity of the record and compact prosecution, claim 9 will be treated as having been canceled.  As such, claims 1, 3-8, 10-18 and 22 are pending.  It is noted that any future set of claims should note claim 9 as having been canceled.
The 112(d) rejection to claim 22 is withdrawn in light of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 lines 1-2 recites “the dopant consists essentially of magnesium or magnesium oxide”, however, claim 1 line 2 recites “the dopant includes magnesium oxide”.  Claim 13 is indefinite because the transitional phrase in claim 13 is “essentially of”, while the transitional phrase in claim 1 is “includes”.
Examiner is treating the dopant to be comprising magnesium oxide.
Examiner suggests amending the claim to either i) to clarify the transitional phrases use for claim 13, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10-15, 17-18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yener et al. (US 2013/0180180 A1, cited in the previous office action) (“Yener” hereinafter)

Regarding claim 1, Yener teaches an abrasive particulate (see Yener at [0037] teaching Fig. 23A, (Examiner-annotated Fig. 23A shown below)… include images of shaped abrasive particles having layers according to an embodiment, and see Yener at [0195] teaching any of the features of the embodiments herein… can be part of a single particle), wherein the shaped abrasive particle is taken to meet the claimed abrasive particulate, comprising 

    PNG
    media_image1.png
    583
    606
    media_image1.png
    Greyscale

a body (see Yener at [0206] and Fig. 23A teaching the shaped abrasive particle of Fig. 23A has a body 2301),

a dopant contained in the body (see Yener at [0206] and Fig. 23A teaching diffusion profile of the zirconium-containing dopant material), thus a dopant is contained in the body, 
wherein the dopant is non-homogenously distributed throughout the body (see Yener at [0207] and Fig. 23A teaching the body 2301 includes a diffusion interface 2306 defined by the step function difference in the concentration of the dopant between the first layer 2302 and the second layer 2302… while some diffusion of the dopant material has occurred from the second layer 2303 into the first layer 2303), thus the dopant is non-homogenously distributed throughout the body, and

defines the following regions in the body: 
an enriched region having a first dopant content (see Yener at [0206] and Fig. 23A teaching the content of dopant in the second layer 2303 is significantly greater that the content of dopant in the first layer), wherein the second layer 2303 is taken to meet the claimed an enriched region having a first dopant content,
the enriched region starting at an exterior surface of the body and extending into the body and ending at a point of a maximum dopant content (Cmax) (see Yener at [0206] and Fig. 23A teaching a first layer 2302 and a second layer 2303 overlying the first layer 2302… the content of dopant in the second layer 2303 is significantly greater than the content of dopant in the first layer 2302, also see Yener at [0207] and Fig. 23A teaching the body 2301 includes a diffusion interface 2306… some diffusion of the dopant material has occurred from the second layer 2303 into the first layer 2302, and see Yener at [0008] teaching a shaped abrasive particle having a body comprising a first layer including a central region including the geometric center of the body having a first dopant concentration… a second layer overlying the first layer, the second layer including the peripheral region including an external surface of the body spaced apart from the geometric center having a second dopant concentration).  
In summary, Yener teaches second layer 2303 in Fig. 23A as the peripheral region including an external surface of the body and the first layer 2302 including a central region including the geometric center of the body, wherein the second layer 2303 has greater dopant.   The second layer 2303 is taken to meet the claimed the enriched region starting at an exterior surface of the body and extending into the body and ending at a point of a maximum dopant content (Cmax);

wherein Cmax is measurably displaced from the exterior surface of the body by an average depth of at least 10 nm as determined by TOF-SIMS (see Yener at [0206] teaching the content of the dopant as shown at 2304, and see Yener at Fig. 23A illustrating second layer 2303 and a scale at 200 µm, wherein the second layer 2303 is at least 200 µm).  The second layer 2303 with the dopant content 2304, which is at least 200 µm is taken to meet the claimed wherein Cmax is measurably displaced from the exterior surface of the body by an average depth of at least 10 nm.
The recitation “as determined by TOF-SIMS” is being treated as product-by-process limitation, because the analytical technique Time-of-Flight Secondary Ion Mass Spectrometry (TOF-SIMS) is an instrument used to determine the average depth.  Therefore, it is not seen to differ structurally from the applied prior art of Yener because "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I);

a doped region in a central region of the body and different than the enriched region, the doped region having a second dopant content (see Yener at [0206], [0207] and [0008] as outlined above).  In summary, Yener teaches first layer 2302, a central region including the geometric center of the body with a lower dopant concentration than the second layer 2303.  The first layer 2302 is taken to meet the claimed a doped region in a central region of the body and different than the enriched region, the doped region having a second dopant content;

a depletion region between the enriched region and the doped region (see Yener at [0207] and Fig. 23A teaching a diffusion interface 2306 defined by the step function difference in the concentration of the dopant between the first layer 2302 and the second layer 2303… while some diffusion of the dopant material has occurred).  The diffusion interface 2306 is taken to meet the claimed a depletion region between the enriched region and the doped region, 
the depletion region starting at Cmax and defining a decrease in the normalized content of the dopant of at least 0.04 %/nm and not greater than 0.45 %/nm (see Yener at Examiner-annotated Fig. 23A illustrating the diffusion of the dopant concentration 2304 from second layer 2303 to first layer 2302, wherein there is a decrease in the dopant concentration, and see Yener at [0138] teaching a dopant may diffuse from one adjacent layer into another during processing… controlled processing may facilitate controlled diffusion of a dopant between layers, such that controlled delivery of a dopant material initially present in a single layer may be transmitted to one or more adjacent layers to form a suitable composite shaped abrasive particle having particular contents of dopants, or even exhibit step function diffusion boundaries).
Specification at [0095] discloses that the change in normalized dopant content is calculated as ∆Dr = (∆C/d), wherein “∆C” = (Cmax-Cmin) and “d” is the distance between Cmax and Cmin as measured by the depth (nm), as measured by TOF-SIMS. Yener at Fig. 23A illustrates a Cmax in dopant concentration 2304, and distance in µm.  
One of ordinary skill in the art would have recognized that Yener did not use TOF-SIMS to plot the concentration of the dopant in the 2303 layer to the diffusion interface 2306 (or from the enriched region to the depletion region), but is teaching that there is a decrease in the dopant concentration from the enriched region to the depletion region.  And, teaches that controlled processing may facilitate controlled diffusion of a dopant between layers, such that controlled delivery of a dopant material initially present in a single layer may be transmitted to one or more adjacent layers to form a suitable composite shaped abrasive particle having particular contents of dopants, or even exhibit step function diffusion boundaries.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have controlled diffusion of a dopant between layers to meet the depletion region starting at Cmax and defining a decrease in the normalized content of the dopant of at least 0.04 %/nm and not greater than 0.45 %/nm, as claimed because it is the normal desire of scientists or artisans to improve upon what is already generally known.  And, because there is a reasonable expectation of success that controlling the dopant diffusion would be suitable;

the body comprises a maximum normalized dopant content difference of at least 35% (see Yener at [0121] teaching in another embodiment, the difference in dopant material concentration between the layers… can be at least 5%, as defined by the equation [(C1-C2)/C1] x 100%, wherein C1 is the layer of higher concentration of dopant material and C2 is the layer of lower dopant material concentration… in other instances, the difference in concentration can be greater, such as… at least about 40%), at least about 40% is taken to meet the claimed the body comprises a maximum normalized dopant content difference of at least 35%.
Specification at [0094] discloses that the maximum normalized dopant content difference (∆C  = Cmin – Cmax) as measured by TOF-SIMS.  One of ordinary skill in the art would have recognized that Yener did not use TOF-SIMS to determine the Cmax and Cmin of dopant in the layers 2303 and 2302, and diffusion interface 2306, but teaches that there is a difference in the dopant content in the body.

Additionally, in the interest of the clarity of the record, it is noted that Applicant’s specification describes the measurement of the normalized dopant content as being achieved through TOF-SIMS (see instant Specification at [0093]-[0095]). However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to TOF-SIMS measurements. Additionally, even if TOF-SIMS was required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses TOF-SIMS is provided in the interest of compact prosecution.

Yener at [0206] and Fig. 23A teaches zirconium-containing dopant material, but does not explicitly teach that the dopant includes magnesium oxide.  
However, Yener teaches suitable dopant precursors can include inorganic materials… such as compounds of oxides (see Yener at [0104]), and the dopant material includes an element or compound including an element… wherein magnesium is featured in the list (see Yener at [0119]).  In summary, Yener teaches that a suitable dopant features magnesium oxide in the list.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, magnesium oxide is a known dopant in abrasive art.
As such, one of ordinary skill in the art would appreciate that Yener teaches that magnesium oxide is a suitable dopant in the abrasive art, and seek those advantages by replacing the zirconium-containing dopant material in shaped abrasive particle taught by Yener.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the zirconium-containing dopant material in shaped abrasive particle taught by Yener because magnesium oxide is a suitable dopant in the abrasive art.


Regarding claim 3, Yener teaches the limitations as applied to claim 1 above, and Yener further teaches wherein a change of a dopant content in the depletion region is greater than a change of a dopant content in the enriched region or a change of a dopant content in the doped region (see Yener at Fig. 23A illustrating that the decrease in dopant concentration in the diffusion interface 2306 (or depletion region) is greater than the dopant concentration 2305 in the first layer 2302 (or doped region) and dopant concentration 2304 in second layer 2303 (or enriched region)).

Regarding claims 4, Yener teaches the limitations as applied to claim 1 above, and Yener further teaches wherein the decrease in the normalized content of dopant in the depletion region is at least 3 times greater than a decrease in the normalized dopant content in the doped region (see Yener at Fig. 23A illustrating that the decrease in dopant concentration in the diffusion interface 2306 (or depletion region) is greater than the dopant concentration 2305 in the first layer 2302 (or doped region)).  

As mentioned, one of ordinary skill in the art would have recognized that Yener did not use TOF-SIMS to determine the dopant content in the diffusion interface 2306 (or depletion region) and 2302 layer (or doped region), but teaches that there is a decrease in the dopant content in the regions, and the decrease in the dopant content in the diffusion interface (or depletion region) is at least 3 times greater than a decrease dopant content in the first layer (or doped region).

Regarding claims 5, 6 and 22, Yener teaches the limitations as applied to claim 1 above, and as mentioned, Yener teaches that second layer 2303 is at least 200 µm (see Yener at Fig. 23A).
Yener at Fig. 23A does not explicitly teach wherein the enriched region ending at Cmax extends for not greater than 3000 nm from the exterior surface of the body toward a central point of the body (claim 5); wherein the doped region extends for a greater length in the body than the enriched region (claim 6); and wherein the enriched region ending at Cmax extends from 100 nm to 2000 nm from the exterior surface into the body (claim 22).
However, Yener teaches that any of the features of the embodiments herein… can be part of a single particle (Yener at [0195]), and the body can include a central region that comprises a particular volume portion (volume %) of the total volume of the body as compared to the volume portion of a peripheral region… still in alternative embodiments… the body… can be formed such that a central region can take up a greater volume portion of the total volume of the body as compared to a volume portion of a peripheral region (see Yener at [0152]).  In summary, Yener teaches that one of ordinary skill in the art can adjust the regions/layers in the body of the abrasive particle.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to adjust the regions/layers in the body of the abrasive particle as taught by Yener such that the enriched region ending at Cmax extends for not greater than 3000 nm from the exterior surface of the body toward a central point of the body (claim 5); wherein the doped region extends for a greater length in the body than the enriched region (claim 6); and wherein the enriched region ending at Cmax extends from 100 nm to 2000 nm from the exterior surface into the body (claim 22) as claimed, because there is a reasonable expectation of success that adjustment of regions/layers in the body of the abrasive particle would be suitable as taught by Yener.  

Regarding claim 7, Yener teaches the limitations as applied to claim 1 above, and Yener further teaches wherein a decrease in the normalized dopant content of the dopant in the doped region is not greater than 0.03 %/nm (see Yener at Fig. 23A teaches dopant concentration 2305 in first layer 2302).  
As mentioned, one of ordinary skill in the art would have recognized that Yener did not use TOF-SIMS to illustrate the dopant concentration 2305 in the first layer 2302 but illustrates that there is a variation in the dopant concentration 2305 in the first layer 2302 (or doped layer), and the change in the dopant concentration 2305 in the first layer 2302 is small.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have small variations in the dopant concentration in the first layer 2302 (or doped layer), that would read on dopant content of the dopant in the doped region is not greater than 0.03 %/nm as claimed because it is a normal desire of scientists or artisans to improve upon what is already generally known.  And, there is a reasonable expectation of success that the small variations in the dopant concentration would be suitable.  

Regarding claim 8, Yener teaches the limitations as applied to claim 1 above, and Yener further teaches wherein the doped region extends for a greater length in the body than the depletion region (see Yener at Fig. 23A illustrating that the diffusion interface 2306 (or depletion region) is smaller and extends far less than the first layer 2302 (or doped region)).

Regarding claim 10, Yener teaches the limitations as applied to claim 1 above, and Yener further teaches wherein the doped region extend for a length of at least 3000 nm in the body (see Yener at Fig. 23A illustrating first layer 2302 (or doped region) to be at least 200 µm (or 200,000 nm)). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
	

Regarding claims 11 and 12, Yener teaches the limitations as applied to claim 1 above, and Yener further teaches wherein the body comprises alpha alumina and the dopant (claim 11); and wherein the body consists essentially of alpha alumina and the dopant (claim 12) (see Yener at [0111] teaching the body of a shaped abrasive particle can be made of a ceramic material… more specifically, the body can consist essentially of alpha alumina, and see Yener at [0008] teaching a particulate material includes a shaped abrasive particle having a body comprising a first layer… having a first dopant concentration… second layer… having a second dopant concentration), thus meeting the claimed limitations.

Regarding claim 13, Yener teaches the limitations as applied to claims 1, 11 and 12 above, and Yener further teaches wherein the dopant consists essentially of magnesium or magnesium oxide (see Yener at [0104] teaching suitable dopant precursors can include inorganic materials… such as compounds of oxides, and see Yener at [0119] teaching the dopant material includes an element or compound including an element… wherein magnesium is featured in the list).  In summary, Yener teaches that a suitable dopant features magnesium oxide in the list.

Regarding claims 14 and 15, Yener teaches the limitations as applied to claim 1 above, and Yener further teaches wherein the body comprises at least 1 wt% dopant and not greater than 14 wt% dopant based on the total weight of the body (claim 14); and wherein the body comprises at least 4 wt% dopant based on the total weight of the body (claim 15) (see Yener at [0120] teaching the body… can contain a particular amount of dopant… in particular instances, the amount of dopant within any of layers… can be at least… about 1 wt%... or even not greater than about 16 wt%).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 


Regarding claim 17, Yener teaches the limitations as applied to claim 1 above, and Yener further teaches wherein the abrasive particulate comprises a mean particle size of at least 0.1 microns and not greater than 5000 microns (see Yener at [0116] teaching the shaped abrasive particles may have an average grain size of not greater than about 500 microns… the average grain size can be at least about 0.01 microns), wherein the average grain size is taken to meet the mean particle size.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 18, Yener teaches the limitations as applied to claim 1 above, and Yener further teaches wherein the enriched region comprises a change in the normalized content of the dopant of at least 0.001 %/nm (see Yener at Fig. 23A illustrating dopant concentration 2304 in second layer 2303).
As mentioned, one of ordinary skill in the art would have recognized that Yener did not use TOF-SIMS to illustrate the dopant concentration 2304 in the second layer 2303 but illustrates that there is a variation in the dopant concentration 2304 in the second layer 2303 (or enriched layer), and the change is the dopant concentration 2304 in the second layer 2303 is small.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have small variations in the dopant concentration in the second layer 2302 (or enriched layer), that would read on the enriched region comprises a change in the normalized content of the dopant of at least 0.001 %/nm as claimed because it is a normal desire of scientists or artisans to improve upon what is already generally known.  And, there is a reasonable expectation of success that the small variations in the dopant concentration would be suitable.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yener, as applied to claim 1 above, and further in view of Louapre et al. (US 2015/0000209 A1, cited in the previous office action) (“Louapre” hereinafter), as evidenced by Garg et al. (US 6,083,622, cited in the previous office action) (“Garg” hereinafter).

Regarding claim 16, Yener teaches the limitations as applied to claim 1 above, but Yener does not teach that the body is an exploded abrasive particle and has a radius of curvature of not greater than 115 microns.
First, it is noted that “exploded” abrasive material pertains to the process of making the abrasive. As ‘exploded’ has not been given a special definition, the plain meaning of ‘exploded’ has been utilized to construe the claim. Additionally, exploded does not invoke a particular structure such as size or composition. Therefore, ‘exploded’ abrasive particle is not seen to differ structurally from the applied prior art, Yener. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production” (see MPEP § 2113.01).
Like Yener, Louapre teaches abrasive article (see Louapre at [0034] teaching an abrasive article.  Louapre further teaches a body comprising an alpha alumina (see Louapre at [0040]) and a magnesium dopant material (see Louapre at [0073]). Louapre also teaches that after extrusion of the abrasive particles, it can be place in various treating zones or processes, wherein the processes include comminuting (see Louapre at [0068] – [0069]). Thus, the abrasive particle is exploded as evidenced by Garg. Comminuting or “explosive comminution” is when lumps of dried gel are placed in the furnace, the vaporizable material in the lumps expands explosively causing them to fly apart leaving smaller particles (see Garg at C3 L6 – 8). Garg further evidences that the violent nature of this process has led to it being described familiarly as “explosive comminution” (see Garg C3 L13-14).
Louapre also teaches that the shaped abrasive particles have a radius of curvature not
greater than about 100 microns (see Louapre at [0139]), taken to meet the claimed has a radius of curvature of not greater than 115 microns. 
Louapre further teaches that the radius of curvature of the corners is calculated on optical images taken with an Olympus DSX microscope (see Louapre at [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention, to measure the abrasive grits with optical images taken with an
Olympus DSX microscope as outlined by Louapre and show that the shaped abrasive particles
have a radius of curvature that would read on the claimed limitation.

Response to Arguments
Applicant’s amendments in claim 1 line 2 that incorporated magnesium oxide has obviated the rejection based on the teachings of Kirchner at Fig. 2B.  
And, applicant’s affidavit/declaration filed on 03/25/2022 illustrating that Wood does not demonstrate an enriched region, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claim 1 is made in view of Yener, as outlined above.
	Applicant discusses that Yener does not address the deficiencies of Wood (see Applicant’s arguments at page 7, paragraph 3).
	The Examiner acknowledges the arguments and respectfully notes that the previous rejection is based on Fig.7 as taught by Yener to modify Wood.  The new rejection outlined above is a single prior art rejection of claim 1 based on Yener at Fig. 23A.  Thus, the current argument is considered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735